IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. PD-1159-05


DENISE MARIE DOTY, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS  COUNTY



 Keasler, J., delivered the unanimous opinion of the Court.

O P I N I O N


	Denise Marie Doty was found guilty by a jury of intoxication manslaughter.  The jury
sentenced Doty to fifteen years' imprisonment.  Doty appealed, arguing that: (1) the trial
judge violated Texas Code of Criminal Procedure Article 55.04 by admitting testimony at
punishment regarding her expunged driving while intoxicated offense; and (2) the trial judge
erred in not admitting the judgment of acquittal from her driving while intoxicated case. (1)
The Third Court of Appeals disagreed, and affirmed the judgment of the trial court. (2) 
	We granted two grounds of Doty's petition for discretionary review: (1) whether the
court of appeals erred in holding that testimony pertaining to a charged offense that had been
expunged was admissible; and (2) whether the court of appeals erred in holding that the
judgment of acquittal in Doty's driving while intoxicated case was admissible. After
examining the record and briefs and considering the arguments in the case, we conclude that
our decision to grant review was improvident.  We therefore dismiss grounds two and three
of Doty's petition as improvidently granted.

DATE DELIVERED: March 21, 2007
DO NOT PUBLISH

1.   Doty v. State, No. 03-03-00668-CR, 2005 Tex. App. LEXIS 3994, at *8-12 (Tex.
App.--Austin May 26, 2005) (not designated for publication). 
2.   Id. at *8-12, 20.